Title: Treasury Department Circular to the Collectors of the Customs, 17[–21] March 1794
From: Treasury Department,Hamilton, Alexander
To: 



Treasury Department,17th [–21] March 1794
Sir,

The monthly Schedules of bonds to be returned to this office were originally stated as a paper of importance. In fact the regular transmission of it is essential to the due course of the operations of the Department. This is the document by which I am enabled to calculate by anticipation the receipts to be expected and consequently to regulate my engagements for disbursements and my measures with regard to auxiliary provisions by loans, &c.
Public credit, œconomy and my reputation are all materially involved in the arrangement. It is therefore of necessity to press a strict punctuality concerning it, as a thing indispensable. I have to regret that there have been for some time past too many instances of relaxation in this particular. None have been received from you since the last of September 1793 except for the Month of January.
I am with consideration & esteem Sir
